Citation Nr: 1130152	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for arthralgia of the right knee and calf, with degenerative joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee arthralgia with degenerative arthritis and bony enlargement of the joint, currently evaluated as 10 percent disabling.

3.  Entitlement a compensable evaluation for bilateral hearing loss.

4.  Entitlement a compensable evaluation for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to June 1965.  

These matters come before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 rating decision, by the Winston-Salem, North Carolina, Regional Office (RO), which, inter alia, assigned a 10 percent disability rating for left knee arthralgia with degenerative arthritis and bony enlargement and 10 percent for arthralgia of the right knee and right calf with degenerative joint disease of the knee.  That rating action also confirmed and continued the noncompensable evaluations assigned for seborrheic dermatitis and bilateral hearing loss.  

On May 27, 2011, the Veteran and his son appeared and testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  At that hearing, additional evidence was submitted to the Board by the Veteran along with a waiver of initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


The issues of entitlement to compensable evaluations for bilateral hearing loss and seborrheic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's right knee disorder is manifested by complaints of pain and objective clinical findings of crepitus.  The Veteran has flexion to 120 degrees and extension to 0 degrees; there are no medical findings of fatigue, weakness, lack of endurance, subluxation or instability.  

2.  The Veteran's left knee disorder is manifested by complaints of pain and objective clinical findings of crepitus.  The Veteran has flexion to 110 degrees and extension to 0 degrees; there are no medical findings of fatigue, weakness, lack of endurance, subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for arthralgia of the right knee and right calf with degenerative joint disease of the knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2010).  

2.  The criteria for a rating in excess of 10 percent for left knee arthralgia with degenerative arthritis and bony enlargement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date will be assigned for the award of benefits.  

The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2008, October 2008, and November 2008 from the RO to the Veteran which were issued prior to the RO decision in March 2009.  An additional letter was issued in June 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  The correspondence also notified him that a disability rating and effective date would be assigned in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

At the hearing before the Board in May 2011, the submission of additional medical evidence was suggested and the file was left open for 30 days for that purpose.  Such actions comply with 38 C.F.R. § 3.103 and the VCAA.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the Veteran was afforded a VA examination in November 2008.  The report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

II.  Factual background.

By a rating action in January 1966, the RO granted service connection for arthralgia of both knees, right calf, evaluated as 0 percent disabling.  

The Veteran's claim for an increased rating for his bilateral knee disorder (VA Form 21-4138) was received on March 13, 2008.  As such, the rating period on appeal is from March 12, 2007.  38 C.F.R. § 3.400(o)(2) (2010).

The Veteran was afforded a VA examination in November 2008.  At that time, the Veteran reported being service connected for gouty arthritis in both knees; he stated that he was currently on allupurinol which controls the gout flares.  The Veteran also reported that he continues to have bilateral knee aching pain with radiates into the lower extremities.  He reported taking over the counter pain medication and utilized bracing.  It was noted that the Veteran was using a cane on a regular basis.  The Veteran indicated that he is able to walk more than 1/4 mile but less than 1 mile.  The Veteran complained of pain and stiffness in both knees; he did not report any deformity, effusion, giving way, or instability in either knee.  The Veteran did not report any weakness, locking episodes, or episodes of dislocation or subluxation.  

On examination, it was observed that the Veteran had an antalgic gait.  There was no evidence of abnormal weight bearing.  Range of motion of the knees was 0 degrees to 120 degrees on the right, with pain at 120 degrees.  Left knee range of motion was from 0 degrees to 110 degrees, with pain at 110 degrees.  There was no additional limitation of motion of either knee on repetitive use.  Both knees were noted to have bony joint enlargement, crepitus, and painful movement.  No instability, patellar abnormality or meniscus was noted in either knee.  X-ray study of the knees revealed osteophytic spurring of the patella; no joint effusion was noted.  The pertinent diagnoses were gout, bilateral knees, stable; and degenerative joint disease of the knees.  The examiner noted that the Veteran has increased bilateral knee pain and stiffness with prolonged sitting, and he has to stretch frequently when riding in the automobile and when gardening.  

Private treatment reports dated from August 2006 to August 2008 do not reflect any complaints of or treatment for the Veteran's bilateral knee disabilities.  

At his personal hearing in May 2011, the Veteran reported that his knees ached all the time.  He noted increased pain in the knees with prolonged standing and sitting.  The Veteran admitted that he has never experienced any weakness or instability in the knees.  The Veteran also admitted that he had not been prescribed or issued a knee brace, and he has never received any injections; he did use a cane for ambulation.  


III.  Legal Analysis-Increased Ratings.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2010).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole, but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  In this case, the Board has concluded that the bilateral knee disabilities have not significantly changed during the rating period on appeal, and that uniform evaluations are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's current 10 percent evaluations are based on limitation of knee flexion under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent rating, flexion that is limited to 30 degrees warrants a 20 percent rating, and flexion that is limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The objective medical evidence of record shows that the Veteran had right knee flexion limited to 120 degrees, and left knee flexion was limited to 110 degrees.  Accordingly, as right or left knee flexion was not limited to 60 degrees, evaluations in excess of 10 percent for right and left knee disorders are not warranted under Diagnostic Code 5260.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA General Counsel has held that separate ratings may be assigned for limitation of flexion and limitation of extension for a disability of the same joint.  VAOPGCPREC 9- 04, 69 Fed. Reg. 59990 (2004).  Limitation of extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010); see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).  However, separate compensable evaluations for limitation of extension of the leg are not warranted under Diagnostic Code 5261, as the medical evidence of record shows full extension of both knees throughout the entire rating period on appeal.  Accordingly, separate evaluations are not warranted based on limitation of right or left knee extension.  

In addition, the objective evidence of record does not demonstrate ankylosis or impairment of the fibula, tibia, or femur and indicates that there was intact stability and no recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5262 (2010).  Moreover, a rating in excess of 10 percent is not permitted for dislocation or removal of the semilunar cartilage or for genu recurvatum, as there is no evidence of those manifestations.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2010).  

The Board has also considered whether a separate evaluation is warranted for right or left knee arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  However, the Board finds that a separate evaluation for instability of the right or left knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  There is no medical evidence that the Veteran has ever experienced recurrent knee subluxation.  Although the Veteran reported using "bracing" as treatment for his knees on VA examination in November 2008, the November 2008 VA examiner reported that there was no right or left knee subluxation.  It is also noteworthy that, at his personal hearing in May 2011, the Veteran admitted that he has never experienced any weakness or instability in the knees.  Accordingly, a separate evaluation for right or left knee instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  However, as noted above, at the November 2008 VA examination, it was reported that although there were complaints of pain on range of motion testing of the left and right knees, there was no additional limitation of motion of either knee on repetitive use. 

In sum, the evidence of record reveals a disability picture consistent with the 10 percent evaluation assigned, each, for the left and right knee disabilities throughout the rating period on appeal.   

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (1) (2008); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations assigned in this case are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected knee disabilities on appeal, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder. Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to the service-connected knee disabilities.  Moreover, marked interference with employment has not been shown.  In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of an extraschedular rating was not prejudicial.  

In summary, the Board finds that the degree of symptomatology experienced in the Veteran's knees is already contemplated by the evaluations presently assigned for each knee, and that the preponderance of the evidence is against granting higher disability ratings.  The benefit sought on appeal is accordingly denied.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) was part of an increased rating issue when such claim is raised by the record.  The Board does not find that a TDIU claim has been raised by the record in this case.  Rather, the record reflects that the Veteran reported on VA examination in November 2008 that he had run his own business for twenty years after service, which involved physical activity and aggravated the knee pain.  Service connection had been established for the disability at issue since the day following the Veteran's separation from service in 1965.  While the level of severity of the right and left knee disabilities have been shown to have increased from noncompensable to the currently assigned 10 percent evaluations, each, since March 13, 2008, there has been no assertion by the Veteran or a clinical examiner that the Veteran is unable to work due to the service-connected disabilities at issue.  


ORDER

A rating in excess of 10 percent for arthralgia of the right knee and right calf, with degenerative joint disease of the knee is denied.  

A rating in excess of 10 percent for left knee arthralgia with degenerative arthritis and bony enlargement of the joint is denied.  


REMAND

As noted above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  I/R-bilateral hearing loss.

The Veteran seeks entitlement to a compensable disability rating for bilateral hearing loss.  The Veteran contends that his disability is worse than that contemplated by a noncompensable disability rating.  

The Veteran was afforded a VA examination in November 2008.  During his May 2011 personal hearing, the Veteran indicated his condition had increased in severity since the previous VA examination.  The Veteran related that he feels uncomfortable around people and he tends to steer clear of conversations where there are a lot of people and crowds.  The Veteran stated that he had difficulty hearing in environments that have background noises.  The Veteran's son testified that his father had a tendency to misinterpret words.  The Veteran maintained that his hearing loss had a significant impact on his social life.  

Although the Board acknowledges that the Veteran underwent a VA Audiological examination in November 2008, it is unclear from the medical evidence of record whether his hearing acuity has worsened since when tested during that evaluation.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In order to determine whether the Veteran's hearing is, indeed, worse than when last examined by VA, he should be afforded another VA Audiological examination to reassess the severity of his bilateral hearing loss under the applicable standards.  See 38 U.S.C.A. § 5103A (d) (1); 38 C.F.R. § 3.159(c) (4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

B.  I/R-Seborrheic dermatitis.

The Veteran maintains that his skin condition is worse than reflected by the noncompensable evaluation currently assigned.  At his personal hearing in May 2011, the Veteran indicated that he has had constant itching over the past 8 years; he has had to apply several creams and ointments to relieve the itching, which has interfered with his sleep.  The Veteran reported that he has had to scratch so hard that he has literally torn his skin and has bled.  The Veteran noted that the primary symptom from his skin condition is drying of the skin which, in turn, causes constant itching and discomfort.  

Submitted in support of the Veteran's claim were private treatment reports from Dr. Amy DeVore dated from March 2009 to February 2011.  These records show that the Veteran was seen for follow up evaluation for skin conditions, including seborrheic dermatitis.  The symptom of the seborrheic dermatitis reflected in the treatment reports was itching; and the severity of the symptoms was described as moderate.  When seen in February 2011, it was noted that the Veteran was still having flaking and itching at times.  

In light of evidence which suggests that the Veteran's skin disorder has worsened since he was last afforded a VA examination in November 2008, the Board concludes that an additional examination is warranted.  This is important in order to objectively document any worsening in the Veteran's disability, as contended by the Veteran and his representative.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's skin symptomatology would prove helpful in adjudicating the merits of the claim, as essentially it is contended that the condition has increased in severity since last evaluated in 2008.  Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's skin disorder.  See 38 C.F.R. § 3.159 (2009); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should obtain the names and addresses of all medical care providers, including VA and non-VA providers, who have treated the Veteran for his bilateral hearing loss and seborrheic dermatitis since November 2008.  After securing any necessary release(s), obtain those records not already on file.  Any additional evidence pertinent to the Veteran's claims received by the AOJ should be associated with the claims folder.  

2.  After the above development is completed, the RO should make arrangements with the appropriate VA medical facility for the Veteran to undergo an audiological examination.  The claims folder and a copy of this remand must be made available to the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner is asked to assess the nature and severity of the Veteran's bilateral hearing loss disability.  The examiner is also asked to include a discussion of the functional affects of the Veteran's hearing loss disability on his daily life.  The examiner must provide a complete rationale for any stated opinion.  

3.  The Veteran should also be afforded a VA dermatology examination to determine the nature and extent of any current manifestations of his service-connected seborrheic dermatitis, including any disfigurement of the head, face, or neck.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail, including unretouched color photographs.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected seborrheic dermatitis and any other non-service-connected skin disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


